Hines, J.
I concur in the result reached in this case. The Saye & Davis Transfer Company was expressly chartered for the purpose of carrying on a public business, consisting of transporting freight and passengers over the public highways of this State. This company was not chartered to do the business of a private carrier. Having been incorporated as a public carrier, this company is subject to the jurisdiction of the Public-Service Commission of Georgia for all the purposes expressed in the motor-carrier act of 1929. With the light before me, and without expressing any opinion upon the question, I do not pass upon the question whether the State can regulate the rates of private carriers. I leave this question open for future consideration, when it arises in a proper case. I am clearly of the opinion, however, that the legislature can regulate both classes of carriers in the use of the public highways of this State. Whether the power extends to the regulation of the rates of private carriers, the routes they shall occupjr, and other terms on which they can do business, I leave open.